      Case 2:18-cr-00422-SPL Document 359 Filed 11/02/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CR-18-00422-PHX-SPL
      United States of America,
 9                                            )
                                              )
                       Plaintiff,             )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Michael Lacey, et al.,                  )
12                                            )
13                     Defendants.            )
                                              )
14                                            )

15          Before the Court is the parties’ Joint Motion (Unopposed) to Extend Time to
16   Respond to the Government’s (Sealed) Motion to Compel Destruction of Inadvertently
17   Disclosed Documents (Doc. 343), Motion for Access to Joint Representation and Joint
18   Defense Agreements Previously Submitted by Defendants Michael Lacey And James
19   Larkin for In Camera Review (Doc. 354), and Motion for Clarification Re Order to Resolve
20   Attorney-Client Privilege (Doc. 355) (Doc. 358), in which the parties request an extension
21   of the deadline for the Defendants to file responses to Government’s Motion to Compel
22   Destruction of Inadvertently Disclosed Documents (Doc. 343), Government’s Motion for
23   Access to the Joint Representation and Joint Defense Agreements Previously Submitted by
24   Defendants Michael Lacey and James Larkin for In Camera Review (Doc. 354), and
25   Government’s Motion for Clarification Re Order to Resolve Attorney-Client Privilege
26   Issues (Doc. 355). Finding good cause appearing,
27          IT IS ORDERED that the Joint Motion to Extend Time (Doc. 358) is granted.
28   Defendants shall have until November 19, 2018 to file responses to Government’s Motion
      Case 2:18-cr-00422-SPL Document 359 Filed 11/02/18 Page 2 of 2




 1   to Compel Destruction of Inadvertently Disclosed Documents (Doc. 343), Government’s
 2   Motion for Access to the Joint Representation and Joint Defense Agreements Previously
 3   Submitted by Defendants Michael Lacey and James Larkin for In Camera Review
 4   (Doc. 354), and Government’s Motion for Clarification Re Order to Resolve Attorney-
 5   Client Privilege Issues (Doc. 355).
 6          Dated this 2nd day of November, 2018.
 7
 8
 9
10                                                  Honorable Steven P. Logan
11                                                  United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
